        Case 5:19-cv-00239-JM Document 27 Filed 10/14/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         PINE BLUFF DIVISION

TAQWA KHALID KHALIFAH                                                  PLAINTIFF
ADC #098255

                        CASE NO. 5:19-CV-239-JM-BD

DEXTER PAYNE, Director,
Arkansas Department of Correction                                    DEFENDANT

                                  JUDGMENT

     Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is hereby DISMISSED, WITHOUT

PREJUDICE.

     IT IS SO ORDERED this 14th day of October, 2020.



                                      _______________________________
                                      UNITED STATES DISTRICT JUDGE
